Morrill, J.
Action of trespass under H. S., Chap. 100, Sec. 9, with allegation that the acts of defendant were done wilfully and knowingly, without license of' the plaintiff; the declaration' has been before the court upon general demurrer, and the opinion then delivered (119 Maine, 79,109 Atl., 376) holds (1) that ownership is an essential allegation; (2) that ownership of the land described in the declaration is sufficiently alleged; (3) that ownership in the plaintiff, of the horse-stalls, cribs, cow-chain holders, and partition walls is not sufficiently alleged; '(4) that a cause of action under said statute, for wilfully and knowingly breaking out “the glass in the windows in the barn on said premises,” is sufficiently set forth.
At a subsequent trial the defendant contended that the declaration was insufficient to sustain a verdict for double damages; the presiding Justice ruled otherwise, and allowed exceptions. The defendant’s brief states that this is the only question presented to the Law Court.
The exceptions must be overruled. The declaration is sufficient to sustain an award of either single or double damages, as the evidence may warrant. Burrill Nat. Bank v. Edminister, 119 Maine, 367.
The defendant argues that ownership is not alleged, but that question is not reserved by the • exceptions. Moreover, we have already held that a cause of action is set forth for wilfully and knowingly brealdng out the glass in thé windows in the barn on the premises; we must assume that the jury was properly instructed as to the horse-stalls, cribs, cow-chain holders and partitions.
The defendant also argues that the damages are excessive; but the evidence upon which the verdict was based, is not before us.

Exceptions overruled.